Citation Nr: 1715495	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  07-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from March 1979 to December 1980.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2006 rating decision of the VA Regional Office (RO) in Atlanta, Georgia that denied entitlement to service connection for a psychiatric disorder, including schizophrenia and PTSD.

The Veteran was afforded hearings before the undersigned Veterans Law Judges.  Transcripts of the hearings are of record. 

The case was remanded most recently in March 2016 for further development, to include scheduling a hearing.  In June 2016, the Veteran testified at his most recent hearing.

Subsequent to a November 2014 statement of the case, a pertinent clinical report was received in October 2016.  The Veteran waived initial consideration of this evidence by the agency of original jurisdiction.  The Board can therefore consider this submission in the first instance and need not must remand this evidence to the RO for another supplemental statement of the case. See 38 C.F.R. §§ 19.38, 20.1304(c) (2016).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran current has post-traumatic stress disorder (PTSD). 

2.  The weight of the evidence for and against the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD, is in relative equipoise.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(f), 4.125 (2016).

2.  An acquired psychiatric disorder, other than PTSD, was either incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(f), 4.125 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim in September 2005.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence to substantiate the claim and affording VA examinations that are determined to be adequate for adjudication purposes.  The examinations, along with the remainder of the evidence provide sufficient information and findings to fully adjudicate the Veteran's claim.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.38 C.F.R. § 3.159.  The claim is ready to be considered on the merits.

Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection, there must be evidence of an etiological relationship between a current disability and service. Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. 38 C.F.R. §§ 3.303, 3.306 (2016). 

Where a veteran continuously served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a psychosis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, the disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f) (2016).

Personality disorders are not diseases or injuries within the meaning of applicable legislation for compensation. 38 C.F.R. § 3.303(c) (2016).



Legal Analysis

The Veteran's contends that service connection is warranted for an acquired psychiatric disorder.  He has variously attributed his psychiatric disorder to a claimed in-service sexual assault and stressor experienced as a military policeman in Germany.  

The record confirms that the Veteran has a longstanding history of antisocial and psychiatric difficulties. The Veteran's service records clearly demonstrate that he was discharged from active duty for longstanding character and behavior issues that were determined to be of such severity that it rendered him unresponsive to rehabilitation and unsuitable for further military duty due to a defective attitude.  The record reflects that despite continuing intervention and counselling for his miscreant behaviors, including alcohol abuse, the appellant was not shown to have been referred for any psychiatric consultation or treatment and no acquired psychiatric disorder diagnosis is recorded throughout active duty.  

The post service record demonstrates a consistent pattern of alcohol and drug use and abuse leading to his first documented hospitalization in 1984 for major depression, rule out bipolar disorder, alcohol abuse, continuous with alcohol withdrawal, and dependent personality traits.  Subsequent hospitalization in 1985 resulted in diagnoses of schizophrenia and bipolar disorder.  Subsequent clinical records detailed continuing substance abuse, violent, aberrant and antisocial actions leading to multiple admissions, many legal charges and incarceration.  

There are numerous examinations showing various psychiatric diagnoses as well as several conflicting medical opinion on the etiology of the Veteran's current psychiatric disorders.  During a VA examination in June 2010, a VA psychiatrist opined that the Veteran did not meet the criteria for a diagnosis of PTSD and that the Veteran's psychiatric disabilities were not related to service.  It was felt that the Veteran had intermittent explosive and personality disorders that were not related to his military service. 

In October 2014, a VA contract psychologist.  The Veteran reported that upon entering the military, he had been told that he could remain stateside and would be able to visit his family but that he was deployed to Germany which was extremely stressful for him causing him to become severely depressed.  He related that while in Germany he had been brutally beaten by some German citizens and was subsequently drugged and sexually molested by another German who stopped to help him.  He stated that he did not report this because he would have been laughed at and humiliated.  He said that his life had not been the same since the military and that he had symptoms of insomnia, nightmares, irritability, rage, flashbacks, depression, anxiety, exaggerated startle response, and hypervigilance.  The appellant also reported past audio/visual hallucinations.  Following evaluation, the examiner found that the Veteran had PTSD that conformed to DSM-5 criteria based on the current evaluation, as well as bipolar disorder, alcohol and opiate use disorders, severe, in complete remission and an opiate use disorder.  It was noted that the Veteran used alcohol to decrease PTSD and bipolar disorder symptoms.  Following examination, the examiner found that the stress of the military and reported assault therein most likely aggravated pre-existing psychiatric disability beyond natural progression.

A subsequent examination report conducted by a VA psychologist, also dated in October 2014, noted revealed that, in addition to an antisocial personality disorder, that was not subject to any superimposed disease or injury in service and was not aggravated by service, the Veteran met the DSM-5 criteria for unspecified anxiety disorder and unspecified depressive disorder, and that there was no evidence that either disorder preexisted service.  It was deemed that both were less likely than not incurred in or a result of military service.  It was also determined that he met the DSM-5 criteria for opioid use disorder in sustained full remission which was also less likely than not incurred in or a result of military service.

The Veteran presented testimony on most recent personal hearing in June 2016 to the effect that he was a healthy all-American kid with no prior mental issues before entering service.  He stated he was told he would not have to go overseas but was shipped to Germany and developed some issues there.  He testified that two distressing events occurred when he was coming back to the base one night a little inebriated and was jumped by a group of Germans.  The appellant related that he was beat badly and was staggering down the street trying to make it back to the barracks when another German man picked him up and asked if he needed a ride.  He stated that he ended up his house, passed out on a bed and awoke to find himself being the victim of inappropriate sexual touching.  The Veteran testified that he could not recall if he went to sick call for his injuries at the time but probably did because he had black eyes and laceration.  He said that he did not mention the sexual assault because he would have been made a laughingstock.  He stated that the incidents changed him and he began having issues in service including "mouthing off" and disrespecting superior officers leading to his multiple Article 15s because of an inability to deal with his feelings or talk about it.  The Veteran related that this was what caused him to self-medicate with alcohol because it alleviated his symptoms and made him feel better temporarily.  He said issues did not go away after service and continued to bother him.  

Subsequently received in October was a clinical report from O. Austin-Small, Ph.D., who stated that she had examined the Veteran in July 2016.  It was noted that the Veteran's extensive VA medical records were reviewed and that he underwent substantial clinical interview.  Prior clinical reports were reviewed and summarized.  

The Veteran denied any pre-military or military injuries or illnesses of any significance and any significant medical events in childhood or adolescence.  He related that prior to military enlistment, there was no history of psychiatric treatment or diagnosis.  The examiner noted, however, that records indicated that he might have been involved in counseling several times due to conduct disruption, but that it was unclear from the records whether this was based on actual records or an interpretation of the Veteran's statements about his childhood.  She stated that no documentation was received that definitively demonstrated that the Veteran had any pre-existing psychiatric or behavioral conditions prior to entering the military.  It was reported that the Veteran acknowledged drinking since the age of 9 and becoming a 'full-blown' alcohol in service as well as using marijuana.  It was noted that after leaving the military, the Veteran continued to have difficulties with both impulse control and mood leading to suicide attempts and numerous hospitalizations.  The examiner referenced an extensive history of outpatient treatment with long-term medication management, including methadone therapy.  The Veteran admitted that he continued to drink and had used hydrocodone daily for eight years that had been prescribed by a doctor.  

During a comprehensive mental status examination, it was noted that the Veteran presented as labile and highly reactive and periodically yelled at the evaluator.  He endorsed symptoms of irritability and highly reactive anger, was highly brittle, easily agitated, and argumentative.  There was no evidence of current psychosis.

Dr. Austin-Small stated that the Veteran had a PTSD diagnosis but that records in the chart were conflicting regarding the veracity and accuracy of this diagnosis.  It was noted that during the interview, the appellant joked and chuckled about the alleged sexual assault in the military, the reporting which was notably inconsistent with other accounts in the clinical record, some of which conflicted with each other.  The examiner stated that the appellant did not endorse any PTSD symptoms such as nightmares, flashbacks, or intrusive memories of these events during the interview and stated that he was bothered more by the fast-driving of the German police than by the sexual assault he allegedly experienced.  The examiner stated, however, that fast driving by the police did not constitute a major trauma sufficient for a PTSD diagnosis.  The examiner therefore found that based on the Veteran's lack of reported symptoms at present, the historical lack of symptom endorsement, along with his inconsistent history regarding stressors in the military, PTSD was ruled out as a diagnosis.

Dr. Austin-Small noted that the Veteran had a considerable history of conduct disturbance, violence and generally quarrelsome behavior prior to military enlistment consistent with a personality disorder and that it was likely that a personality existed at least in nascent form prior to his entry into the military.  She opined that it was as likely as not that the Veteran's personality disorder symptoms were exacerbated during the course of his military service because he was wholly unprepared educationally and with respect to personal discipline for military service.  She added that the Veteran was stationed overseas in a culture he was unfamiliar with and did not appear to have received much mentoring or counseling specific to the various behavioral difficulties he clearly experienced early on in his military career.  It was found that the appellant was placed in a position of considerable pressure in leadership when he was assigned the role of a military police officer, and had felt overwhelmed by these tasks leading to the use of marijuana and opiates.  It was therefore found that it was at least as likely as not that his marijuana and opiate abuse began during service and were exacerbated by the stresses he experienced at that time.

The examiner stated that it was unclear from both the record and the Veteran's report when his depression began but that clearly by 1984 he had serious depression difficulties as he made a suicide attempt that year.  It was noted that as depression tended to be a condition that was progressive and had a lengthy course of illness, it was more likely than not that his depressive symptoms preceded his hospital admission by a considerable period of time.  She therefore opined that it was as likely as not that the Veteran's failed military experience contributed to and exacerbated the onset of depression beyond its expected course due to his feeling that the one chance at having a different life had failed.  It was noted that the appellant reported that he was excited at joining the military because he looking forward to having structure and stability in his life for perhaps the first time, but that when he experienced the military as chaotic and indifferent to his needs, he acted out in a variety of ways.  The examiner stated that when the Veteran was discharged due to this acting out behavior, it was as likely as not that this considerably contributed to the development of the depression that subsequently caused his multiple suicide attempts as well as to the roughly two dozen inpatient psychiatric admissions.

In summation, Dr. Austin-Small found that the Veteran undoubtedly had Axis II pathology prior to entering the military, but that he did not have the severity of illness nor the level of impulse control difficulties that he did currently, and that it was as likely as not that his military service exacerbated a personality disturbance beyond the usual course of that illness.  She added that it was more likely than not that the Veteran's marijuana abuse and opiate dependence began during his military service as a reaction to the stresses he experienced, and that it was more likely than not that his later depression developed as a reaction to the stresses he experienced in service, as well as the stress of leaving military service without follow-up, vocational guidance or other fallbacks or plans in place.  The examiner concluded that based on all the evidence, the Veteran's psychiatric disability was service-connected.

The Board acknowledges that VA examinations have resulted in the conclusion that the Veteran's current psychiatric disabilities are not related to service.  However, the Board also notes the detailed report completed by Dr. Austin-Small linking his current psychiatric disabilities to service.  Notably, Dr. Austin-Small linked the Veteran's long standing depression back to service because of his "failed" military experience.  Additionally, Dr. Austin-Small opined that it was more likely than not that the Veteran's marijuana abuse, opiate dependence and depression began during his military experience as a reaction to the stresses he experienced in the military.  Given the thoroughness of Dr. Austin-Small's opinion and the citation to relevant portions of the Veteran's medical and psychiatric history, the Board affords the opinion significant probative weight. 

To the extent that the Veteran may have had a psychiatric disability prior to service,
following a comprehensive and detailed VA examination in October 2014, a VA examiner concluded that the Veteran's anxiety and depressive disorders were deemed to be less likely than not incurred in or the result of military service with no evidence that either disorder pre-existed service.  It was also determined that an opioid use disorder was less likely than not related to active duty.  However, both VA and private mental health professions have provided contrasting opinions regarding aggravation of a preservice mental health disorder.  An October 2014 disability benefits questionnaire completed by a VA psychologist notes that the Veteran had a psychiatric condition prior to service, but "the stress of the military most likely exacerbated the existing psychiatric disorder.  A similar conclusion was reached by Dr. Austin-Small who acknowledged that the Veteran had an "intermittent explosive disorder from childhood" that was "not related to military involvement."  However, Dr. Austin-Small noted that while the Veteran had difficulty especially with mood prior to service, "it was the structure of the military service and stress of the military service [that] exacerbated his difficulties beyond the ordinary course of illness."   

Despite the confusion regarding the precise diagnosis of the Veteran's current acquired psychiatric disability, the various opinions rendered during the appeal show that the Veteran currently has an antisocial personality disorder along with additional acquired psychiatric disability variously diagnosed as an anxiety disorder, depressive disorder, and bipolar disorder.  Given the conflicting opinions regarding the link between the Veteran's current acquired psychiatric disorder, the Board will afford the Veteran the benefit of the doubt and find that the Veteran's current acquired psychiatric disorder is etiologically related to his military service including the stress that came from his duties as a military policeman.  

With respect to the claim for PTSD, although a VA contract examiner rendered a diagnosis of PTSD in October 2014, and indicated that the appellant's treating physician had done so as well, these assessments were based on a stressor statement that was found to be inconsistent and lacking on subsequent VA examination in October 2014 as well as by his personal psychologist in July 2016.  In detailed reports as outlined above, both examiners unequivocally ruled out PTSD as a diagnosis based on the appellant's conflicting report of the incidents over the years, and even his jocular demeanor when retelling the event, as noted by his own clinician in July 2016.  The VA examiner found that psychological testing was invalid because of over reporting of symptoms, that there were no markers to support evidence of military sexual trauma, and that any identified symptoms were manifestations of anxiety and depressive disorders rather than PTSD.  His personal psychologist, Dr. Austin-Small stated that the appellant did not endorse any PTSD symptoms.  Given the foregoing, the Board concludes that the weight of the evidence is against a finding that the Veteran currently has PTSD.  

The Board points out that greater weight may be given to one clinician's opinion over another depending on factors such as the degree of expertise, reasoning employed by the clinician and whether (and the extent to which) he or she reviews prior clinical records and other evidence. See Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994).  In view of such, the Board finds that the opinions of the skilled VA clinical professional in 2014 and the Veteran's psychologist who reviewed the record in July 2016 and provided detailed clinical rationale in determining that the Veteran did not have PTSD are more probative than the VA contract physician in October 2012.  A diagnosis of PTSD does not suffice to prove the occurrence of the claimed in-service stressor. Cohen v. Brown, 10 Vet.App. 128, 142 (1997); Moreau v. Brown, 9 Vet.App. 389, 395-396 (1996).  The question of whether a specific event reported by a veteran as a stressor is a question of fact for the Board to decide. See Wilson v. Derwinski, 2 Vet.App. 614 (1992)).  The Board is not bound to accept the Veteran's uncorroborated account of his experiences. See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)); See also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.).  In view of the above, the Board finds that PTSD is not diagnosed in accordance with 38 C.F.R. § 4.125 or 38 C.F.R. § 3.304 (f) and that the more reliable and probative evidence indicates that the Veteran does not have PTSD.  As such, service connection for PTSD must be denied.

Accordingly, the Board finds that service connection for an acquired psychiatric disorder, other than PTSD, is warranted.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1991).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is granted.  



												
	MICHAEL S. LANE				THERESA M. CATINO
      Veterans Law Judge 				    Veterans Law Judge
     Board of Veterans' Appeals				Board of Veterans' Appeals



____________________________
DAVID WIGHT
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


